Mr. Chief Justice Waite
delivered tlie opinion of the court.
There can be no pretence in this case that the note in suit was ever actually delivered to the bank as collateral security for past or future indebtedness. In the letter transmitting it, the bank manager was asked to discount it and place the proceeds to the credit of the manufacturing company. ' In that event the “ overdraft kindly allowed on Friday ” was to be charged against the credit, but it is nowhere, even in the remotest degree, intimated that if the discount was declined the note might he kept as collateral. The charge asked and refused was, therefore, wholly immaterial, and the judgment cannot be reversed because it was not given. No complaint can be made of the charge as given if this refusal was right. All the errors assigned hinge on this one proposition. Judgment affirmed-.